DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 08/03/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-7: “said span” or “the span” lack proper antecedent basis. The issue could be corrected by having claim 4 depend from claim 3.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BE 463,850 (‘850) (text citations are to the English translation of record).
Regarding claim 1: ‘850 discloses an assembly (figs 7 and 8) comprising a cooking pot (i.e. inner pan that contains the liquid, fig 7, ¶2 of page 2) and a corresponding pot lid (i.e. outer pan, “[two pans] can be completely independent of each other, that is to say be without any mechanical fastener” ¶2 page 2) for closing off the cooking pot (fig 7) in which the assembly is provided with a vapor passage (O, B, C) for removing vapor from the assembly, characterized in that the vapor passage extends in the direction of the cooking pot.
Regarding claim 2: ‘850, as applied above, discloses that the vapor passage is formed by one or more vapor passage channels (see the channels as lead line B, fig 7).
Regarding claim 3: ‘850 discloses that the assembly comprises an overhang (i.e. the region of outer pan that extends beyond the top edge of the inner pan, fig 7), in which the vapor passage channels extend to below the overhang or span.
Regarding claim 9: ‘850, as applied to claim 3 above, discloses that the assembly comprises an overhang, in which the vapor passage channels extend through the overhang (fig 7).
Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 21 2009 00 092 (‘092) (text citations are to the English translation of record).
Regarding claim 1: ‘092 discloses an assembly comprising a cooking pot (at lead line 3, fig 3) and a corresponding pot lid (1, figs 1-3) for closing off the cooking pot in which the assembly is provided with a vapor passage (22, ¶0013) for removing vapor from the assembly, characterized in that the vapor passage extends in the direction of the cooking pot (as shown in figure 3).
Regarding claim 2: ‘092 discloses that the vapour passage is formed by one or more vapour passage channels (22, fig 3).
Regarding claim 3: ‘092 discloses that the assembly comprises a span (23, figs 1 and 2) in which the vapour passage channels extend to below the overhang or span.
Regarding claim 8: ‘092, as applied to claim 3 above, discloses that the assembly comprises a span (23), in which the vapour passage channels extend below and along the span, between a pot edge and a lid edge (see figs 1 and 2).

Allowable Subject Matter
Claims 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
‘850 and ‘092 do not disclose or render obvious the limitations of claim 4.  Specifically, that the assembly comprises a niche, in which the vapor passage channels extend into said niche.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FR 1,056,045 shows a pot lid with vapor channels that extend downward
US20040250690 shows a pot lid with vapor passages in the side of the lid

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/           Primary Examiner, Art Unit 3733